
	
		III
		110th CONGRESS
		1st Session
		S. RES. 301
		IN THE SENATE OF THE UNITED STATES
		
			August 3, 2007
			Mrs. Lincoln (for
			 herself, Mr. Pryor,
			 Mr. Schumer, Mr. Menendez, Mrs.
			 Boxer, Mr. Leahy,
			 Ms. Stabenow, Mr. Dodd, Mr.
			 Salazar, Mr. Durbin,
			 Mr. Obama, Mr.
			 Biden, Mr. Kennedy,
			 Mr. Carper, Mr.
			 Kerry, Mrs. Feinstein,
			 Mr. Chambliss, and
			 Mr. Specter) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		
			September 6, 2007
			Reported by Mr.
			 Leahy, without amendment
		
		
			September 7, 2007
			Considered and agreed to
		
		RESOLUTION
		Recognizing the 50th anniversary of the
		  desegregation of Little Rock Central High School, one of the most significant
		  events in the American civil rights movement.
	
	
		Whereas the landmark 1954 Supreme Court decision in Brown
			 v. Board of Education of Topeka established that racial segregation in public
			 schools violated the Constitution of the United States;
		Whereas, in September 1957, 9 African-American students
			 (Minnijean Brown, Elizabeth Eckford, Ernest Green, Thelma Mothershed, Melba
			 Pattillo, Gloria Ray, Terrence Roberts, Jefferson Thomas, and Carlotta Walls),
			 known as the Little Rock Nine, became the first African-American
			 students at Little Rock Central High School;
		Whereas the Little Rock Nine displayed tremendous
			 strength, determination, and courage despite enduring verbal and physical
			 abuse;
		Whereas Little Rock Central High School was listed in the
			 National Register of Historic Places on August 19, 1977, and was designated a
			 National Historic Landmark on May 20, 1982;
		Whereas, on November 6, 1998, Congress established the
			 Little Rock Central High School National Historic Site in the State of Arkansas
			 (Public Law 105–356), which is administered in partnership with the National
			 Park Service, the Little Rock Public School System, the City of Little Rock,
			 and other entities;
		Whereas, in 2007, Little Rock Central High School and the
			 Little Rock Central High School Integration 50th Anniversary Commission will
			 host events to commemorate the 50th anniversary of the Little Rock Nine
			 entering Little Rock Central High School;
		Whereas these events will include the opening of a new
			 visitors' center and museum, which will feature exhibits on the Little Rock
			 Nine and the road to desegregation; and
		Whereas Little Rock Central High School continues to be
			 regarded as one of the best public high schools in the United States, with
			 students scoring above the national average on the ACT, PSAT, and PLAN tests
			 and receiving an average of $3,000,000 in academic scholarships each year: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)recognizes the
			 extraordinary bravery and courage of the Little Rock Nine, who helped expand
			 opportunity and equality in public education in Arkansas and throughout the
			 United States by becoming the first African-American students at Little Rock
			 Central High School;
			(2)commemorates the
			 50th anniversary of the desegregation of Little Rock Central High School, one
			 of the most significant events in the American civil rights movement;
			(3)encourages all
			 people of the United States to reflect on the importance of this event;
			 and
			(4)acknowledges that
			 continued efforts and resources should be directed to enable all children to
			 achieve equal opportunity in education in the United States.
			
